PER CURIAM.
On April 25, 2006, Ronda Allegra Daniel filed a petition for the writ of mandamus in the Court of Civil Appeals. That court, on May 23, 2006, issued an order granting Daniel’s petition and directing the circuit court to withdraw its order of March 29, 2006. A petition for the writ of certiorari was filed in this Court to review the decision of the Court of Civil Appeals. The petition for the writ of certiorari is denied. The petition does not provide sufficient factual allegations for this Court to ascertain, on preliminary consideration, whether there is any probability of merit in the petition. See Rules 39(d)(5)(C) and 39(k), Ala. R.App. P.; see also generally State v. Lewis, 907 So.2d 1020 (Ala.2005). Our denial of the petition should not be construed as approving the issuance of the writ of mandamus by the Court of Civil Appeals. Horsley v. Horsley, 291 Ala. 782, 280 So.2d 155 (1973).
WRIT DENIED.
NABERS, C.J., and LYONS, WOODALL, SMITH, and PARKER, JJ., concur.